-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortmeyer et al. (DE 102008002639 A1).
Regarding claim 1 Vortmeyer teaches a steering function-equipped hub unit (FIG. 1: either of 13 & 14) for steering a rear wheel of a vehicle (FIG. either of 6 & 7), which is configured to be supported by a suspension device including a torsion beam (FIG. 1: 1; claim 12) and a pair of trailing arms (FIG. 1: 13 & 14), the steering function-equipped hub unit 5comprising: a turning shaft-equipped hub bearing including a turning shaft extending in a vertical direction and configured to rotatably support the rear wheel (FIG. 1: either of 4 & 5); a unit support member supporting the turning shaft-equipped hub bearing such that the turning shaft-equipped hub bearing is rotatable about a turning axis 10of the turning shaft (FIG. 1: unlabeled but depicted between 3 & 5 and also between 2 & 4); and a steering actuator separate from the unit support member and configured to rotationally drive the turning shaft-equipped hub bearing about the turning axis (FIG. 1: 9), wherein the steering actuator is attached to the suspension device at a position 15higher than a lowermost surface of the torsion beam of the suspension device and between a rotation support part of the suspension device and the turning shaft-equipped hub bearing (FIG. 1: depicted; claim 11).
Regarding claim 2 Vortmeyer teaches that the steering actuator includes a linear motion mechanism main body (FIG. 1: 11 & 10 except for the tips) 20and a linear motion output part (FIG. 1: tips of 10) capable of advancing and retreating with respect to the linear motion mechanism main body (FIG. 1: depicted attached) and configured to provide a steering force to an outer ring of the turning shaft-equipped hub bearing (FIG. 1: depicted connected to a lever arm which is located on a virtual or effective outer ring, i.e. the steering force is applied to a point radially displaced from the hub bearing), and the linear motion mechanism main body is attached to the suspension device such that the linear motion output part advances and retreats in a 25left-right direction of the vehicle body (FIG. 1: depicted).
Regarding claim 5 Vortmeyer teaches that the suspension device further includes a spring sheet, and the steering actuator is fixed to the spring sheet (paragraph 28, sheets as a shape allow for flexibility and metal has the material properties to be a spring ).
Regarding claim 6 Vortmeyer teaches that the suspension device has left and right side parts (FIG. 1: 13 & 14), each of the side parts being attached with the unit support member (FIG. 1: depicted), and the single steering actuator is 10configured to steer left and right rear wheels (FIG. 1: 9, depicted).
Additionally regarding claims 1, 2, 5, & 6, should it be reasoned that Vortmeyer does not teach a suspension device as recited the steering function-equipped hub unit for steering a rear wheel of a vehicle taught by Vortmeyer is still configured in such a way that it could be supported by a suspension device which does. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vortmeyer et al. (DE 102008002639 A1) in view of Jakob (US 20140054871 A1).
Regarding claim 3 Vortmeyer does not teach that each of the trailing arms further includes a communication hole communicating a vehicle inner side with a vehicle outer side, and a part of the linear motion output part is located within the communication hole. However Jakob does teach that each of the trailing arms (FIG. 1: 3) further includes a communication hole communicating a vehicle inner side with a vehicle outer side (FIG. 1: depicted in 3 with 9 passing through the hole), and a part of the linear motion output part is located within the communication hole (FIG. 1: 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used a trailing arm with a communication hole and to arrange the linear motion output part to pass through said communication hole as taught by Jakob with the steering hub unit of Vortmeyer in order to reduce the amount of space taken up by the suspension device & hub unit.  
Regarding claim 4 Vortmeyer as modified above teaches that the steering actuator is disposed at a location where the steering actuator overlaps with the trailing arms in a side view (Jakob, FIG. 3: depicted from a top side). 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach steerable wheel hubs of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	S so+


									/FRANK B VANAMAN/                                                                                                                                  Primary Examiner, Art Unit 3616